Citation Nr: 1412126	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  In January 2009, the Veteran died.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision and September 2009 accompanying letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and from a February 2010 rating decision and accompanying letter of the VA Regional Office in St. Paul, Minnesota.  DIC benefits based on service connection for the cause of the Veteran's death were denied in the rating decisions.  The accompanying letters denied death pension and accrued benefits.  The appellant appealed these determinations.

In October 2012, the appellant testified at a hearing held at her home RO in Waco, Texas, before the undersigned Veterans Law Judge.  Determinations regarding death pension and accrued benefits are made herein upon review of the Veteran's paper and electronic claims files.  Such review reveals that additional development is required with respect to DIC benefits based on service connection for the cause of the Veteran's death.  As such, that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  
FINDING OF FACT

In October 2012, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of entitlement to death pension benefits and accrued benefits.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of entitlement to death pension benefits and to accrued benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board issues a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the claimant or authorized representative.  38 C.F.R. § 20.204(a).  The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.

In an October 2012 statement, submitted just prior to the hearing, the appellant indicated that she wished to withdraw her appeal concerning "accrued benefits and widows (sic) pension."  The undersigned confirmed this at the outset of the hearing.  The hearing, and therefore the statement, occurred prior to this Board decision.  Withdrawal of the appeal of entitlement to death pension benefits and to accrued benefits, in sum, is proper.  It follows that no allegation of any error of fact or law remains.  Accordingly, dismissal is warranted.


ORDER

The appeal of entitlement to death pension benefits and to accrued benefits is dismissed.


REMAND

While the Board regrets the delay entailed by a remand, adjudication of the appellant's entitlement to DIC benefits based on service connection for the cause of the Veteran's death cannot be undertaken as of yet.  Additional development is needed to ensure that the appellant is afforded every possible consideration.  VA indeed has a duty to assist her in substantiating the aforementioned benefit sought.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Records

The duty to assist requires that VA assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  When the existence of records that are not in the government custody is discovered, the claimant must be requested to either submit them to VA or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request must be made along with one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

Private treatment records from Methodist Health System dated the month of the Veteran's death were requested by the appellant and submitted to VA.  However, the authorization form reflects that she did not request complete records.  She indeed only requested a discharge summary and a one page statement of the cause of the Veteran's death.  The appellant also only requested records from Methodist Dallas Medical Center.  Yet those that are available indicate that the Veteran was seen first at Methodist Mansfield Medical Center and then transferred.  Reference also was made to him being seen within months of his death by Dr. G. in the hepatology division of the Fort Worth office.

Similarly, VA treatment records dated beginning in January 2001 when the Veteran first started receiving treatment from VA have been obtained.  One dated that month, which also was around the time he first was suspected of having hepatitis C, mentions that recent labs concerning elevated liver enzymes were needed from his private doctor.  He indeed reported that his enzymes had been elevated in the past.  Yet he either did not report the name of his private doctor or he did and it was not recorded.  Of note is that this doctor may have been the Veteran's primary care provider.  He indeed also reported having been diagnosed with diabetes for which he took medication in April 2000.

Pertinent private treatment records from multiple sources, in sum, are outstanding.  The appellant was notified in July 2009 and April 2011 letters of the need to either submit relevant records or to provide enough information to identify and locate them along with authorization for their release to VA so that they could be obtained on her behalf.  She has not been notified, however, specifically to do so regarding records from the aforementioned sources.  This must be done.  If the appellant opts to provide information along with authorization, an initial request for the records must be made.  A follow-up request(s) as well as notification to her and her representative if the requests are unsuccessful also must be made as necessary.

II.  VA Medical Opinion

The duty to assist further requires that VA obtain a medical opinion when necessary if the claimant's claim is for disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These criteria do not apply to claims for DIC benefits, however.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Yet the duty to assist with respect to all claims includes making reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the benefit sought.  38 U.S.C.A. § 5103A(a)(1).  This encompasses obtaining a medical opinion.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

On his Certificate of Death, end stage liver disease due to or a consequence of hepatitis C was listed as the Veteran's cause of death.  VA treatment records, contrary to the private treatment records from Methodist Health System, show that he was diagnosed with hepatitis C by April 2001.  The appellant has argued in numerous statements and at the hearing that it is attributable to his service.  She specifically recounts that he referenced being inoculated with airguns during service and that he got one or two tattoos during service, one of which was slow to heal due to an adverse reaction.  Further, she has indicated that he was always weak and had fevers and other symptoms of colds or the flu more than usual.

The appellant apparently did not know the Veteran during service.  She therefore cannot state what occurred then.  Service treatment records document that the Veteran had no change in identifying marks to include tattoos.  However, they show that he was ill with a fever, chills, and a cough in July 1977 and that he received many inoculations.  The delivery method was not specified.  Yet the appellant is competent to state the Veteran told her some were via airgun.  Layno v. Brown, 6. Vet. App. 465 (1994).  There is no significant reason, upon cursory consideration, to doubt her credibility in this regard or with respect to persistent weakness and frequent cold or flu symptoms.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  VA treatment records do not reflect many complaints of such, but the Veteran may not have sought treatment for them.

Whether VA or private, no opinions concerning the existence of a nexus between the Veteran's hepatitis C and his service have been rendered.  Such an opinion is medical in nature because of the complexities involved.  Principally, there are various risk factors for transmission of hepatitis C.  The appellant was informed of them in the April 2011 letter.  They all must be considered.  It also is well-known that hepatitis C may be diagnosed several years after transmission.  Long periods of time therefore must be considered.  The Board is prohibited from rendering its own opinion on a medical question. Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, an opinion from a VA medical professional must be obtained.

That this opinion must take into account all risk factors is reiterated.  This includes those asserted by the appellant.  Of note in this regard is that, while not identified as a risk factor, transmission of hepatitis C via airgun inocluation has been deemed plausible.  A 2001 VA treatment record sets forth that he had four tattoos.  Additionally included are those not asserted by the appellant.  The aforementioned record further sets forth that he continued to drink alcohol heavily and, contrary to the appellant's denial of witnessing any drug use, injected amphetamines from 1975 to 1990.  This corresponds to an August 1979 service treatment record noting that he was found with morphine but denied using it.  He admitted to taking what he thought Darvon at a party as well as consuming alcohol and using marijuana occasionally.  Finally, January and April 2001 VA treatment records indicate that the Veteran had foot or ankle surgery in 1994 and 2000.

Accordingly, a REMAND is directed for the following:

1.  Send the appellant a letter reminding her that she can submit lay statements from any individual who knew the Veteran during service or thereafter as to his risk factors for hepatitis C.  She is hereby informed that statements from those who possess knowledge that he got tattoos during service, that he was inoculated via airguns during service, and that he was always weak and had more cold or flu symptoms than normal after service may be helpful.

2.  Ask the appellant either to submit all pertinent private treatment records concerning the Veteran from all centers (whether Dallas, Mansfield, or otherwise), divisions (whether hepatology or otherwise), offices (whether Fort Worth or otherwise), and doctors (whether Dr. G. or otherwise) of Methodist Health System or to provide enough information to identify and locate them along with an authorization for their release to VA.  Ask her to do the same regarding the Veteran's private doctor, who may have been his primary care provider, just before he switched to being treated by VA in January 2001.

If the appellant provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received, whether in whole or in part, notify the appellant and her representative pursuant to established procedure.

3.  After completion of the above, have a VA hepatologist or gastroenterologist review the Veteran's paper and electronic claims files.  This shall be documented in a report to be placed in one of those files.  The reviewing VA medical professional then shall opine in the report as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is related to airgun inocluation during service, to any tattoos gotten during service, or to service in any other way.

A full rationale (explanation) must be provided for the opinion in the report.  This means that the conclusion reached must be supported.  As such, medical principles shall be discussed thoroughly as they relate to the medical and lay (non-medical) evidence.  The aforementioned risk factors and plausible transmission methods thus must be discussed in addition to all other existing risk factors.  Detailed herein are tattoos, drug use to include injection use, and surgeries.  Persistent weakness with cold or flu symptoms more often than usual also must be discussed.  Use of medical literature is encouraged, but a copy or a least a citation of it shall be included in the report.

4.  Lastly, readjudicate the appellant's entitlement to DIC benefits based on service connection for the cause of the Veteran's death.  Furnish her and her representative with a rating decision it the determination made is favorable.  If the determination made is unfavorable, furnish them with a supplemental statement of the case (SSOC) and then allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the appellant until she is notified by the RO or AMC.  However, she is advised that she is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  She also is advised that she has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remanded matters be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


